NO. 07-02-0498-CV

                               IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                JANUARY 27, 2004
                          ____________________________

                     IN THE MATTER OF THE MARRIAGE OF
                RICHARD BALLENGER AND REBECCA BALLENGER
                      _________________________________

            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2001-515,864; HONORABLE MACKEY K. HANCOCK, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


      Appellant Richard Ballenger filed an Agreed Motion to Dismiss on January 21, 2004.

No decision of this Court having been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith. Tex. R. App. P. 42.1. All costs herein having been paid, no order

pertaining to costs is made.


                                                James T. Campbell
                                                    Justice